MEMORANDUM **
Jay Brian McCastle appeals from his guilty-plea conviction and 100-month sentence for distribution of at least five grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), McCastle’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided *695the appellant the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We dismiss the appeal in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.